Final order unanimously affirmed, with costs. We think the learned Special Term made its valuations of the properties in question upon the correct theory, as laid down by Mr. Justice Keogh in Matter of City of New York v. Allen (106 App. Div. 262, 264). It did not, in our opinion, adopt or use in making such valuations the so-called net earning rule, which we do not approve. (People ex rel. City of New York v. Keeler, 205 App. Div. 467.) Present — Kelly, P. J., Rich, Jayeox, Manning and Young, JJ.